Citation Nr: 0304237	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  01-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to special monthly compensation on account of 
need for aid and attendance of another and/or by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1973.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In October 2001 the Board 
remanded the case for further development.  The requested 
development has been accomplished and the case has been 
returned for further appellate action.

The Board notes that the representative addressed the issues 
of service connection for cardiovascular disability in its 
informal brief, filed with the Board in November 2002.  If 
the veteran and his representative wish to file a notice of 
disagreement with the June 2002 rating decision regarding 
this claim, controlling statute requires that the notice of 
disagreement be filed with the agency of original 
jurisdiction.  38 U.S.C.A. § 7105(b)(1) (West 2002).


FINDINGS OF FACT

1.  The veteran is service-connected for obstructive 
pulmonary disease, evaluated as 100 percent disabling, and 
bilateral pes planus, assigned a noncompensable rating.

2.  The veteran's service-connected disabilities do not 
necessitate the care or assistance of another person on a 
regular basis to attend to the activities of daily living and 
to protect him from the hazard or dangers of his daily 
environment or substantially confine him to his dwelling or 
immediate premises.  The veteran is not in a nursing home due 
to service connected disorders.



CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
on account of need for aid and attendance or by reason of 
being housebound have not been met.  38 U.S.C.A. §§ 1114, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 3.350, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claim, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The VCAA and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and regulations also require VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to VA that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
which should be undertaken to comply with the provisions of 
the VCAA or implementing regulations.  Remanding this case to 
afford the RO an opportunity to consider the claim in light 
of the implementing regulations would serve to further delay 
resolution of the claim with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

In a November 2001 letter the appellant was notified of VA's 
duty to assist, what actions the Department would take, what 
actions she needed to take, what evidence she needed to 
submit, and notice of how the appellant could help the claim.

Further, the Board finds that the statement and supplemental 
statement of the case provided notice to the appellant of 
what the law requires to grant the benefits sought, as well 
as notice of what the evidence of record, including evidence 
provided by the appellant, revealed.  Finally, these 
documents provided notice why the RO concluded that this 
evidence was insufficient to grant the claim for special 
monthly compensation, as well as notice that the appellant 
could still submit supporting evidence.  Thus, the appellant 
has been provided notice of what VA did to develop the claim, 
notice of what she could do to help the claim, and notice of 
how the claim was still deficient.  Because no additional 
evidence has been identified by the appellant as being 
available but absent from the record, and because all sources 
of possible evidence have been tapped, the Board finds that 
any pro forma failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As VA has 
complied with the notice and duty-to-assist provisions of 
VCAA, the Board may address the merits.

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b), 3.352.

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of a 
veteran to feed himself through loss of coordination of the 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect a veteran from the hazards or dangers incident to 
his daily environment.  "Bedridden," i.e., the veteran is 
actually required to remain in bed, will be a proper basis 
for the determination.  38 C.F.R. § 3.352(a).  See generally 
Turco v. Brown, 9 Vet. App. 222, 224 (1996) (eligibility for 
special monthly compensation by reason of regular need for 
aid and attendance requires that at least one of the factors 
set forth in VA regulation is met).

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound by 
reason of service-connected disability or disabilities.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  A veteran is 
"permanently housebound" when he is substantially confined 
to his house (ward or clinical areas, if institutionalized) 
or immediate premises due to service-connected permanent 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.351(d)(2).

Service connection for obstructive pulmonary disease was 
originally granted in a March 1975 rating decision and 
assigned a noncompensable rating.  A March 1994 rating 
decision initially assigned his current 100 percent rating 
for obstructive pulmonary disease.  Subsequently, a March 
1999 rating decision denied special monthly compensation 
based on need of aid and attendance of another person or 
housebound status.  The appellant raised the current claim 
for special monthly compensation in June 2000.

An April 2000 transfer summary from Exeter Hospital shows the 
veteran was hospitalized initially for suspected pneumonia.  
The summary notes that he was totally independent prior to a 
stroke and was now totally disabled as a result of the 
stroke.  During the course of his hospitalization, the 
veteran began to have seizures that were not adequately 
controlled.  He was transferred to Lahey Clinic for further 
treatment.

An April 2000 discharge summary from Lahey Clinic indicates 
the veteran was admitted for further evaluation of his 
recurrent seizures.  A history notes that he was dependent on 
his wife for daily living activities since suffering strokes 
in 1989 and 1990 and that he had been incontinent for ten 
years.  

In February 2001, the appellant canceled the veteran's VA 
compensation examination for aid and attendance.  She 
indicated that the veteran had just had a stroke, was 
bedridden, and was very susceptible to pneumonia.  In a 
letter dated later that month, VA requested the appellant 
submit additional evidence with an attached VA form from the 
veteran's treating physician.  

Although the VA form was not submitted, Paul F. Gustavson, 
M.D., in a March 2001 letter, noted that the veteran was 
previously diagnosed with chronic obstructive pulmonary 
disease and that he suffered a stroke in 1989.  He was 
aphasic and totally disabled due to paralysis since the time 
of the stroke and was totally dependent on his wife.  He also 
lost bladder and bowel control, and was treated for 
hypertension and a seizure disorder.  In the previous year he 
was hospitalized for gastrointestinal bleeding and pneumonia.  

Kelly Carroll, R.N., in a functional assessment received in 
October 2001, stated that the veteran had suffered a stroke 
that caused left sided hemiparesis, dysphagia and expressive 
aphasia.  He required total assistance for all his eating, 
grooming, dressing and bathing.  He was incontinent of both 
his bowel and bladder.  Although he did get out of bed 
everyday, he required total assistance for transfer from the 
bed.  He was unable to consistently speak and was easily 
agitated.  He continued to need skilled nursing and home 
health aid.

In October 2001, Michael J. Walt, D.O., the appellant's 
treating physician, wrote a letter regarding the veteran and 
appellant's conditions.  Dr. Walt noted that the veteran had 
left hemiparesis of his arm and leg, as well as aphasia after 
a stroke.  He was wheelchair bound and incontinent.  The 
veteran was unable to feed or bathe himself.  Dr. Walt wrote 
that he was helpless and could not do anything on his own.  
The veteran suffered recurrent pneumonia because of his 
history of congestive obstructive pulmonary disorder, as well 
as seizures.  Finally, Dr. Walt opined that the appellant, 
because of the state of her own health, should be provided an 
attendant to help her care for the veteran.

In May 2002, a VA physician, after reviewing the veteran's 
claims files, opined that there were no increased 
manifestations of the veteran's nonservice-connected 
residuals cerebrovascular accident with hemiplegia or his 
hypertension caused by his service-connected chronic 
obstructive pulmonary disease. 

In this case, the Board finds that the criteria for 
entitlement to special monthly compensation are not met.  The 
veteran's service-connected disabilities are obstructive 
pulmonary disease, rated as 100 percent disabling, and 
bilateral pes planus rated as noncompensably disabling.  
Although the medical evidence of record clearly shows that 
the veteran requires the aid and assistance of another for 
activities of daily living and that he is substantially 
confined to his household, the evidence overwhelmingly 
indicates it is due to his nonservice-connected residuals of 
an earlier stroke, rather than his service-connected 
disability.  Therefore, the preponderance of the evidence is 
against the appellant's claim.  38 U.S.C.A. § 1114(l), (s); 
38 C.F.R. §§ 3.350(b), 3.351(d).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim of entitlement to special monthly compensation on 
account of need for aid and attendance or by reason of being 
housebound is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

